Case 2:20-cv-00029-JRG Document 23-1 Filed 05/29/20 Page 1 of 1 PageID #: 121




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 VARTA MICROBATTERY GMBH,

                Plaintiff,                        Civil Action No. 2:20-cv-00029-JRG

         v.                                       JURY TRIAL DEMANDED

 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                Defendant.




                             ORDER GRANTING JOINT MOTION TO
                                CONSOLIDATE PROCEEDINGS

       Before the Court is the Parties’ Joint Motion to Consolidate Proceedings. The Court, having

considered same, is of the opinion the motion should be GRANTED.

       The above-captioned case is hereby ORDERED to be CONSOLIDATED for all pretrial

issues with the LEAD CASE, VARTA Microbattery GmbH v. Costco Wholesale Corp., Case No.

2:20-cv-0051-JRG. All parties are instructed to file any future filings in the LEAD CASE.

Individual cases remain active for trial.
